Citation Nr: 0812833	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  04-03 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left knee and leg.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active duty service from March 1947 
to May 1967.  

This appeal originates from a September 2003 rating decision 
of the Department of Veterans Affairs (VA) Houston, Texas, 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claim of entitlement to service connection for 
residuals of a left leg and knee injury and determined that 
new and material evidence had not been received to reopen a 
previously denied claim of entitlement to service connection 
for a low back disability.  

When this matter was last before the Board in November 2007, 
it was remanded to the RO in order to afford the veteran a 
requested Board hearing.  In March 2008, the veteran appeared 
at a travel Board hearing at the RO before the undersigned.  
The transcript of that hearing has been associated with the 
claims file.  

Given the favorable disposition of the issue of whether new 
and material evidence has been received to reopen the claim 
of entitlement to service connection for a low back 
disability, the issue will be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  The 
issue of entitlement to service connection for residuals of a 
left leg and knee injury will also be remanded to the RO via 
the AMC.  No action by the veteran is required until he is so 
notified.  


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for a low back disability in October 1977.  The 
veteran was provided notice of that decision in but did not 
submit a notice of disagreement within one year of that 
notice.  

2.  The evidence associated with the claims file subsequent 
to the October 1977 rating decision is neither cumulative nor 
redundant, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for a low back disability and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for a low back disability.  


CONCLUSION OF LAW

Evidence received since the October 1977 rating decision is 
new and material, and the veteran's claim for service 
connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran. 

When this claim is addressed by the RO on a de novo basis, 
there must be compliance with the statutory, regulatory, and 
judicial requirements of notification and assistance.  

New & Material Evidence Analysis

The RO denied a claim of entitlement to service connection 
for a low back disability in October 1977.  The veteran was 
provided notice of that decision but did not submit a notice 
of disagreement within one year of that notice.  

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

In order to reopen a claim there must be added to the record 
"new and material evidence."  38 U.S.C.A. § 5108.  

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Under 38 C.F.R. § 3.156(a), as amended, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the October 1977 denial, the claims file 
included the veteran's service medical records that showed 
the treatment of the veteran for low back pain in May 1952, 
as well as the report of an August 1977 VA examination that 
showed no complaints, treatment or diagnosis relative to the 
veteran's low back.  The specified basis for the final 
disallowance of the appellant's claim of entitlement to 
service connection for a low back disability in October 1977 
was that there was no evidence of a disability of the low 
back.  

Evidence associated with the claims file subsequent to the 
RO's denial of the claim in October 1977 includes pertinent 
VA medical records from July 2001 to August 2006, documenting 
complaints, treatment, and diagnosis of a low back 
disability, and a June 2003 letter written by the veteran's 
VA physician, J.P., M.D.  The VA treatment records include 
the report of a December 2004 x-ray study of the lumbosacral 
spine showing the examiner's impression to be marked L5-S1 
disc space narrowing, small anterior osteophytes throughout 
the lumbar spine, and facet hypertrophy at L3-S1.  In the 
June 2003 letter, Dr. J.P. noted in pertinent part that he 
has treated the veteran since July 2001 for chronic back 
pain; that the veteran reported difficult heavy lifting in 
service; and that "heavy lifting is a risk factor for lumbar 
disk space narrowing, which the [veteran] has."  

This evidence received since the October 1977 denial is 
neither cumulative nor redundant, and particularly in 
assuming its credibility, when viewed in connection with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim. Accordingly, 
reopening the veteran's claim for a low back disability is 
warranted.  


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a low back disability 
is reopened.


REMAND

Having reopened the appellant's claim of entitlement to 
service connection for a low back disability, it is incumbent 
upon the RO to readjudicate that claim on a de novo basis 
with consideration of all of the evidence, both new and old.  
To that end, it is noted that there is evidence of a low back 
injury in service, evidence of a current low back disability, 
and a medical statement suggesting the possibility of a 
relationship between the veteran's current back disability 
and service.  

With respect to the veteran's left knee and leg disability, 
it is noted that during his hearing before the Board, the 
veteran described injuries to his left knee and leg in 
service that occurred when he was required to run to his 
battle station aboard a naval vessel.  The veteran is clearly 
qualified to testify as to such injuries sustained in 
service.  Further, an October 2002 x-ray study of the left 
knee shows patellar spurring and narrowing of the patellar-
femoral compartment and mild osteophyte in the lateral 
proximal tibia.  

During the course of this appeal, the veteran's service 
medical records were disassociated from the claims file.  
Efforts to retrieve copies of those records from the National 
Personnel Records Center (NPRC) were unsuccessful.  In a 
March 2007 hearing, the Board requested that an attempt be 
made to recover the records through alternative sources.  
Although there is no indication that alternative sources were 
searched, the veteran was able to submit copies of the 
records that were in his possession.  It is unclear, however, 
whether all of the veteran's service medical records have 
been obtained.  It appears that some may still be missing.  

Under such circumstances, VA has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt rule.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  There is a heightened obligation 
for VA to assist the veteran in the development of his claim 
and to provide reasons or bases for any adverse decision 
rendered without these records.  See O'Hare v. Derwinski, 1 
Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).  This heightened duty includes contacting the 
individual service department in attempt to seek all of the 
records that the veteran believes to be relevant.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), also includes 
obtaining a medical opinion whenever such an opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).  38 C.F.R. § 4.1 (2007) provides 
further that "It is...essential both in the examination and 
in the evaluation of the disability, that each disability be 
viewed in relation to its history.")  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of 
the statutory duty to assist  . . . includes the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.").  Consequently, the necessity for an 
appropriate examination is shown for the proper assessment of 
the veteran's claim of entitlement to service connection for 
a low back disability and residuals of an injury to the left 
knee and leg.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, this case is REMANDED for the following:

1.  Complete the development of the 
evidence with regard to the use of 
alternative methods for obtaining any 
missing service medical records in 
accordance with the provisions of the VA 
Adjudication Procedure Manual, M21-1, 
including, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) (or any other appropriate 
agency/office) and request all available 
SGO records or morning reports 
documenting the veteran's medical care.  
Also contact the service department 
itself for the purpose of obtaining 
service medical records directly from the 
U.S. Navy.  In that regard, the veteran's 
allegations with respect to the records 
alleged to be missing should be consulted 
and referenced to the service department.  

2.  After the completion of # 1, schedule 
the veteran for a VA orthopedic 
examination to determine whether the 
veteran has a current low back disability 
and current residuals of a left knee and 
leg injury, and, if found, whether each 
bears any relationship to service, 
including any injury identified in the 
service medical records.  The claims file 
must be made available to and pertinent 
documents therein reviewed by the 
examiner in connection with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review and reviewed in conjunction with 
the examination.  Any further indicated 
special tests and studies should be 
conducted.

The examiner must address the 
following medical questions:
Is it at least as likely as not (50 
percent or greater probability) that a 
low back disability is related by 
etiology to service on any basis?  
Is it at least as likely as not (50 
percent or greater probability) that a 
left knee or leg disability is related 
by etiology to service on any basis?  
The examiner should provide a complete 
rationale for any opinion expressed.  

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, readjudicate the issues 
of entitlement to service connection low 
back disability and entitlement to 
service connection for residuals of a 
left knee and leg injury on a de novo 
basis.  

If any benefit requested on appeal is not granted to the 
appellant's satisfaction, issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
pertinent to the claim currently on appeal.  A reasonable 
period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim, and may result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


